COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         Oscar Axcel Duron v. The State of Texas

Appellate case number:       01-18-0376-CR

Trial court case number:     1507865

Trial court:                 176th District Court of Harris County

        A jury convicted appellant, Oscar Axcel Duron, of the felony offense of
aggravated robbery and assessed his punishment at confinement for fifteen years. And,
the trial court appointed Brian M. Middleton to represent appellant on appeal. Appointed
counsel has filed a motion to withdraw with a brief concluding that this appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).
       Brian M. Middleton is now the Fort Bend County District Attorney; therefore,
appellant is not currently represented by counsel. Accordingly, we abate the appeal and
remand the case to the trial court to permit Brian M. Middleton’s withdrawal and to
appoint substitute counsel, at no expense to appellant, to represent him on appeal. See
TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(p).1
      The trial court clerk is directed to file a supplemental clerk’s record containing the
new counsel’s name and contact information, and any trial court orders, findings or
recommendations with this Court no later than 30 days from the date of this order.


1
       Until an Anders motion to withdraw is granted, counsel continues to represent his client
       and, among other things, “must respond to his client’s questions, must send him a copy of
       the decision by the court of appeals, [and] must ensure that his client has been informed
       of his right to file a pro se PDR.” In re Schulman, 252 S.W.3d 403, 411 (Tex. Crim.
       App. 2008) (footnotes omitted). We will not grant counsel’s motion to withdraw until
       “decid[ing] whether the appeal is, in fact, wholly frivolous, or whether there are any
       arguable claims of merit.” Id. at 410.

                                               1
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually    Acting for the Court

Date: ___February 26, 2019____




                                            2